Citation Nr: 1733215	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-22 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 2000 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that granted service connection for major depressive disorder (also claimed as panic disorder insomnia), rated at 30 percent disabling.  

An April 2010 rating decision granted the Veteran an increased initial rating of 50 percent, effective January 8, 2008, for his service connected disability.  The claims file is now in the jurisdiction of the RO in Winston-Salem, North Carolina.  In January 2014, the Board remanded the issue of entitlement to an initial evaluation in excess of 50 percent for major depression (also claimed as panic disorder/insomnia).  Pursuant to the Board's remand, the AOJ scheduled the Veteran for a VA examination in February 2015, for which he failed to appear.  In September 2016, the Board denied the issue of entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).   In May 2017, CAVC granted the motion for partial remand, regarding the claim for entitlement of to an initial rating in excess of 50 percent for major depressive order.  The issue is now back before the Board for adjudication.


FINDINGS OF FACT

The evidence of record shows the Veteran's major depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, suicidal ideation, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability warrants a 70 percent disability rating but no higher.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the medical records and all other evidence of record pertaining to the history of the Veteran's service connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Merits of the Case

The Veteran's major depressive disorder is currently evaluated as 50 percent disabling for the entire appeal period, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under Diagnostic Code 9434, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the current severity level of his major depressive disorder warrants a 70 percent rating.  The evidence shows that the Veteran's major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, suicidal ideation, difficulty in adapting to stressful circumstances in a work-like setting, irritability problems including outbursts of anger, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.

Regarding occupational impairment, the examiner from the June 2009 examination, noted the Veteran's symptoms interfere with his ability to work, as well as his social functioning.  The Veteran indicated that he has not worked since his separation from service.  He reported that his depression and frequent panic attacks impair his ability to hold a job.  He spends most of his time at home alone.  At the time of the exam, he was enrolled in college but was not doing well.  He indicated he had multiple absences from his college classes due to his fear of having a panic attack.  He also reported feeling lethargic and having difficulty motivating himself to attend classes and care for his daughter.  

Regarding social impairment, at the June 2009 examination, the examiner reported that the Veteran was capable of taking care of basic activities of his daily life such as feeding himself, dressing, and managing his money.  The examiner noted the Veteran's mood to be very depressed, and extremely anxious.  He further stated, the Veteran's symptoms interfere with his ability to care for his child.  He lives with his father-in-law in order to receive assistance in the care of his 15 month old child and to help him.  The Veteran acknowledged that he has difficulty parenting his young daughter because his tolerance for crying and noise is low.  The Veteran has been married twice.  His first marriage lasted two years.  At the time of the exam his second wife was deployed in Iraq.  The Veteran stated that his depression has negatively impacted his marriage and nearly led to divorce.  Additionally, he reported that he isolates socially and spends most of his time at home alone.

The examiner from the June 2009 psychiatry narrative summary, indicated the Veteran had a worsening of symptoms of his anxiety, particularly panic attacks.  The Veteran stated that he had been experiencing approximately two panic attacks, a day, over the course of the prior year.  The examiner noted the panic attacks as debilitating panic attacks that occurred daily, and led to considerable avoidance and isolation.  During the June 2009 general examination, the Veteran acknowledged that he began experiencing problems with depression and panic attacks in 2006.  Regarding his depressive symptoms, he reported feeling mostly sad, not eating, isolating himself, feeling weak with no energy, no motivation and at times had suicidal ideation.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate that his major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his major depressive disorder warrant a 70 percent disability evaluation, but no greater.  38 C.F.R. § 4.130, Diagnostic Code 9434.  In this regard, the Board notes that the Veteran had depressed mood, near-continuous panic attacks or depression affecting his ability to function independently, appropriately and effectively, inability to establish and maintain effective relationships, problems with concentration, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The June 2009 examination indicated the Veteran is able to take care of his basic daily activities, and manage his VA benefits.  There was no indication of gross impairment of thought processes or communication, as the examiner indicated the Veteran is not delusional, he is judgment is fair, and his cognitive function is well oriented to time, place and person.

Considering all the lay and medical evidence as outlined above, the Veteran retains functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate to a 100 percent rating for his disability.  See 38 C.F.R. §§ 4.3, 4.7.  The evidence above indicates that during the appeal period, the Veteran had significant impairment, but the evidence also shows that he retained the ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.

Accordingly, for reasons outlined above, a 70 percent rating, and no higher, is warranted for the entire appeal period.

ORDER

An initial rating of 70 percent, but no greater, for major depressive disorder is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


